362 S.E.2d 780 (1987)
321 N.C. 300
In the Matter of the WILL OF Hugh B. HESTER, Deceased.
No. 184A87.
Supreme Court of North Carolina.
December 2, 1987.
G. Eugene Boyce and Susan K. Burkhart, Raleigh, for Meredith College.
Roberts, Steven's & Cogburn, Asheville, for propounders.
Elmore & Powell, Asheville, for Guardian ad Litem.
Richard S. Daniels, Asheville, for Mars Hill College and Eleanor Pittenger.
Charles J. Murray, Sp. Deputy Atty. Gen., Raleigh, for University of North Carolina at Greensboro.

ORDER
Upon consideration of the petition filed by Propounder-Appellees in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of December 1987."